Citation Nr: 0919811	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-04 986	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Evaluation of service-connected posttraumatic stress disorder 
(PTSD), evaluated as 10 percent disabling from April 15, 
1992.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to April 
1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  During the pendency of the appeal, the 
Veteran's claims files were transferred to the RO in 
Indianapolis, Indiana.  

A review of the claims files show that the Veteran has raised 
the claim of entitlement to service connection for alcoholism 
secondary to his PTSD.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action. 


FINDING OF FACT

Since April 15, 1992, the preponderance of the competent and 
credible evidence of record shows the Veteran's PTSD has been 
manifested by symptoms that cause total occupational 
impairment.


CONCLUSION OF LAW

Since April 15, 1992, the Veteran has met the schedular 
criteria for a 100 percent rating for PTSD.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (1996)(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the Veteran's request for a 100 percent 
schedular rating for his PTSD.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 or the regulations implementing it.

The Veteran and his representative contend that the 
claimant's PTSD is manifested by symptomatology that makes 
him unable to work and therefore warrants the assignment of a 
higher evaluation.  It is requested that the veteran be 
afforded the benefit of the doubt.
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).
 
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.
 
It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

In August 2004, the Board issued a decision awarded service 
connection for PTSD.  Thereafter, in a December 2004 rating 
decision, the RO assigned a 10 percent disability rating for 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 10 
percent disabling, effective from April 15, 1992.

During the initial evaluation period, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with mental disorders.  The amendment became 
effective November 7, 1996.  Also during the appeal period, 
there has been a change in the law governing how VA applies 
such regulatory changes.  In Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled what was 
considered to be the controlling precedent on such matters, 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent 
that it conflicts with the precedents set by the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The VA's General Counsel held in VAOPGCPREC 7- 2003 that 
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008); VAOPGCPREC. 3-2000 
(April 10, 2000).

Under the former 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), PTSD warrants a 10 percent rating when the 
manifestations of the disability are less than those required 
for a 30 percent rating but there is emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment. A 30 percent rating is warranted if 
the disorder results in definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment. A 50 percent evaluation is assigned if the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  The next 
higher rating of 70 percent under the old standards requires 
evidence of severe social and occupational impairment.  
Finally, a schedular rating of 100 percent under the old 
standards requires active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total isolation, gross repudiation of reality, and/or 
unemployability. See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  See also Johnson v. Brown, 7 Vet. App. 95, 96 
(1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 2002).

Words such as "moderate" are not defined in the VA Schedule 
for Rating Disabilities [or in the DSM-IV].  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2008).  It should also be noted that 
use of terminology such as "moderate" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2008).

Under the current version of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005), 

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. Part 4, Diagnostic Code 
9411 (2008).
 
The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify a total rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

Moreover, the Court in Mittleider v. West, 11 Vet. App. 181, 
182 (1998), held that "when it is not possible to separate 
the effects of the [service-connected condition and the non-
service-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."

With the above criteria in mind, the Board notes that at the 
December 1998 VA examination, conducted by a physician, the 
Veteran complained of problems with irritability, anger, 
nightmares, sleeping, flashbacks, intrusive memories, 
difficulty concentrating, feelings of isolation, being very 
watchful, getting along with people including his wives, 
avoidance, isolation, and detachment.  He also reported that 
he hears voices talking in Vietnamese.  The Veteran next 
reported that, while he was intoxicated for the first 17 
years after his return from the Republic of Vietnam, he has 
been sober for the last 10 years.  The examiner thereafter 
noted that Veteran is current taking psychiatric medications.

As to his social history, the Veteran reported that he 
married his first wife before going into service and divorced 
after service, he married for a second time in 1973 and 
thereafter divorced, and was married a third time in 1987.  
While not divorced, the Veteran reported that he had not seen 
his third wife in six years.  He also reported that he has a 
son from his second marriage.  

As to his occupational history, he had had many short time 
jobs working at stables since returning from service and has 
been on Social Security Administration disability since the 
1980's.

On examination, his mood was irritable and his judgment was 
impaired.  The diagnosis was PTSD and his Global Assessment 
of Functioning (GAF) score was 40.  It was thereafter opined 
that the Veteran was only marginally competent to handle his 
own affairs.  It was next opined that the Veteran has very 
definite symptoms from his stay in Vietnam which are in the 
form of nightmares and flashbacks, he has avoidance 
phenomenon, he lives an isolated existence, and had a great 
deal of irritability as well as a startled response, 
difficulty concentrating, hypervigilance, and trouble 
developing interests. 

Thereafter, at the September 2004 VA examination, conducted 
by a physician assistant and co-signed by a physician, the 
Veteran reported a history of psychiatric problems since 
approximately 1969 with ten to twelve psychiatric 
hospitalizations, mainly for substance/alcohol abuse, and 
sporadic outpatient care.  

Currently, the Veteran complained of problems with bad 
dreams, getting along with people, anger, social isolation, 
sleep (he only averages two hours a night), nightmares (one 
to two times a weak), night sweats, and depression with daily 
crying.  He also claimed that he had never used street drugs, 
not drank since 1965, and had not used marijuana since 
Vietnam.  He also reported that his last psychiatric 
hospitalization was in 1985.  It was next reported that the 
Veteran had been using psychiatric medication for 
approximately the last ten years.  

As to his employment, the Veteran reported that his longest 
period of employment since service was one year and he last 
worked in 1990 at a job that lasted seven days and which he 
left because of the noise and not being able to get along 
with people.  The Veteran has been married three times, which 
his most recent marriage taking place in 1987 but with his 
being separated for the last twelve years.  He has one adult 
child from his second marriage.  The Veteran reported that he 
takes turns living with various relatives, including his 
mother, until they kick him out.  His only source of income 
is Social Security.  

On examination, his dress was slightly disheveled, his 
attitude was aloof, eye contact was minimal, speech had some 
poverty of thought, he acknowledged having auditory and 
visuals hallucinations, intelligence was low/average, he 
reported having chronic suicidal ideation but with no intent, 
he reported having homicidal ideation but was vague, and his 
judgment and insight were limited.  It was opined that he was 
marginally capable of managing his benefit payment. The 
diagnoses were PTSD and polysubstance abuse.  His GAF score 
was 55 with it highest in the past year being 60.  

It was thereafter noted that, while the Veteran claimed to 
have not used drugs in 30 years, testing in 2004 was positive 
for marijuana and cocaine and he attended alcohol treatment 
19 years ago.  Thereafter it was opined as follows:

[the Veteran's] . . . long history of 
polysubstance abuse along with his low 
level of education [left school in the 
3rd grade] contributes to his obsession 
of military experiences and memories.  He 
exhibits occupation and social impairment 
with deficiencies in areas such as work, 
family relations, judgment, thinking[,] 
and mood due to such symptoms as 
depression[,] and unprovoked 
irritability.  He is unable to adapt to 
stressful situations and is unable to 
establish and maintain effective 
relationships.  [Emphasis added]

In the November 2004 addendum to the September 2004 VA 
examination, the physician assistant opined as follows:

It is my opinion that the Veteran's 
chronic substance abuse is likely 
unrelated to his diagnosis of [PTSD].  In 
addition, as my previous comments 
reflect, the majority (>90%) of his 
difficulties in occupation and social 
function are a direct result of his 
premorbid (premilitary service) condition 
of having low/average intelligence, which 
has been further compromised by his 
ongoing chronic substance abuse.  His 
decrements in GAF are considered solely 
due to his low/average intelligence and 
the long term affects of substance abuse.  
[Emphasis added] 

On the other hand, at the July 2008 VA examination, conducted 
by a psychologist, it was first noted that the examiner had 
reviewed the Veteran's claims files which showed, among other 
things, two recent psychiatric hospitalizations (one in March 
2006 and one in February 2007) because of among other things 
PTSD.  Currently, the Veteran complained of problems with 
daily nightmares, depression, and an inability to relax.

As to his social history, the Veteran reported that he has 
been separated from his fourth wife for a couple of years.  
While he has a son who occasional stops by to see him, he has 
limited contact with him.  He lives by himself and stays much 
of the day by himself in bed with a dog for a companion.  As 
to his occupational history, the Veteran worked as a farm 
laborer/horse groom and last worked in the 1990's.

On examination, the Veteran's clothing was not clean and he 
was unshaven, his speech was slow and soft, his affect was 
blunted, his mood was depressed, he was unable to do serial 
seven's or spell a word forward or backward (it was opined 
that the Veteran's 3rd grade education may have had a greater 
impact on his ability to perform these memory tests than his 
memory), he had mild to moderately impaired memory as 
evidenced by only being able to recall one of three objects, 
had below average intelligence, and poor impulse control.  It 
was also noted that the Veteran had a sleep impairment, 
inappropriate behavior, obsessive/ritualistic behavior, an 
impaired ability to maintain minimum personal hygiene, and 
gets confused with which medication he needs to take.  

It was thereafter opined that the Veteran also had problems 
with persistent re-experiencing of traumatic events 
manifested by recurrent distressing dreams and intense 
distress caused by exposure to internal and external cues.  
The Veteran also had persistent avoidance of stimuli 
associated with trauma and numbing of general responses 
manifested by markedly diminished interest or participation 
in significant activities and feelings of detachment or 
estrangement from others.  In addition, the Veteran had 
persistent symptoms of increased arousal manifested by 
difficulty falling asleep and staying asleep, irritability or 
angry outbursts, difficult concentrating, hypervigilance, and 
an exaggerated started response.  It was next opined that the 
Veteran had daily intrusive thoughts and nightmares that 
impair his sleep and leave him disoriented.  

It was also opined that the Veteran is disoriented after 
wakening from his dreams and has a hard time drawing a 
distinction between what is real and what is a dream and, in 
fact, called the police at one time because he thought that 
some one ha had been dreaming about was in his apartment.  
Lastly, it was opined that the Veteran did not have any 
remission in his adverse symptomatology. 

The diagnoses were PTSD moderate to severe, major depressive 
disorder moderate, and alcoholism in full remission.  It was 
thereafter opined that the Veteran's primary diagnosis was 
PTSD and his major depressive disorder and alcoholism were 
secondary to his PTSD.  His GAF score was 50.  It was 
thereafter opined that:

[t]he [Veteran] at this point is unable 
to work due to his PTSD leading to 
conflict on the job and firing.  In 
addition, his irritability and intrusive 
[symptoms] even drove away his fourth 
wife upon whom he was physically 
dependent.  He realizes this but seems to 
be unable to behave differently.  
[Emphasis added]

In response to the RO's request to try and resolve which of 
the Veteran's social and occupational impairments are due to 
his service connected PTSD and which are due to his 
nonservice-connected major depressive disorder and alcoholism 
which were also diagnosed at both the earlier VA examinations 
and by the Social Security Administration, the examiner 
opined as follows:

PTSD seems to be the primary [diagnosis] 
with his depression and binge drinking 
secondary to it.  There are no psychotic 
[features] related to his [major 
depressive disorder] at this time, and 
there are no Axis II [cluster] C traits 
evident.  He is at worst low average 
intelligence, though functionally 
illiterate, but smart enough to recognize 
[atrocities] when he sees them and 
horrified by the carnage of a . . . 
guerilla war.  PTSD is accountable for 
his social and vocational impairment.  
[H]e would not be able to do sedentary 
work or be around others socially a this 
point . . .  [Emphasis added]

The Board finds more credible the July 2008 VA examiner's 
opinion that the Veteran's service connected PTSD is the 
cause of all his occupational and social difficulties than 
the opinion by the September 2004 VA examiner that more than 
90 percent of these problems were caused by the claimant's 
low/average intelligence and ongoing chronic substance abuse.  
The Board has reached this conclusion because the July 2008 
opinion was provided after an examination by a psychologist 
as opposed to a physician assistant.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches").  The Board 
also gives the later opinion more credence because it was 
made after a review of the record on appeal, including the 
earlier VA opinions, and it is more consistent with the 
evidence found in these records.  See Boggs v. West, 11 Vet. 
App. 334, 344 (1998) (more recent medical opinions are of 
greater probative value); Madden V. Gober, 125 F.3d. 1477 
1481 (Fed. Cir. 1997) (holing that the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence); Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).  

Having concluded that the July 2008 VA examiner's opinion is 
the more credible evidence of record, the Board will next 
look at the severity of the Veteran's adverse symptomatology.  
In this regard, medical record generated during the appeal 
period show his GAF score ranging from a low of 35 to a high 
of 60.  In this regard, under the AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV) a GAF score of between 
31 and 40 suggests that the psychiatric disability is 
manifested by "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several area, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .)."  Moreover, the Board notes that the 
September 2005 VA examiner opined that the Veteran's 
psychiatric disorder makes him unable to adapt to stressful 
situations and unable to establish and maintain effective 
relationships.  Additionally, the July 2008 VA examiner not 
only opined that the Veteran's PTSD is accountable for all 
his social and vocational impairment but causes him to be 
unable to work.  The Board finds that this adverse 
symptomatology equates to a demonstrable inability to obtain 
or retain employment and virtual isolation in the community 
as contemplated by a 100 percent evaluation under the 
criteria in effect before November 1996 as well as total 
occupational and social impairment as contemplated by the 
criteria currently in effect.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1996) (2008).  

In this regard, a review of the record on appeal does not 
show any material variance in the degree of the Veteran's 
adverse psychiatric symptomatology since filing his claim in 
1992.  Moreover, the July 2008 VA examiner opined that his 
symptoms had never been in remission.  This opinion is also 
not contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Therefore, the Board 
finds that the 100 percent rating is warranted from April 15, 
1992.  Fenderson, supra.


ORDER

Effective April 15, 1992, a 100 percent rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


